 Case 3:14-cv-02129-MMA-AGS Document 525 Filed 07/13/20 PageID.59282 Page 1 of 3



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
                                                           Case No.: 14-cv-02129-MMA-AGS
11   LOU BAKER, Individually and on
     Behalf of All Others Similarly Situated,              ORDER AND NOTICE OF
12                                                         PROCEDURE FOR JULY 22, 2020,
                                                           10 A.M. PST SETTLEMENT
13                                      Plaintiff,         FAIRNESS HEARING
     v.
14                                                         Hearing Date: July 22, 2020
15   SEAWORLD ENTERTAINMENT,                               Time: 10:00 a.m. PST
     INC., et al.,                                         Courtroom: 3D
16
17                                   Defendants.
18
19         On February 19, 2020, the Court entered the Preliminary Approval Order,
20   scheduling the final hearing on the Settlement and related matters (hereinafter,
21   “Settlement Fairness Hearing”) for July 22, 2020 at 10:00 a.m. Doc. No. 518. Since
22   then, a national state of emergency has been declared in response to the spread of the
23   novel coronavirus (“COVID-19”). For everyone’s health and safety, the general
24   population of California is under a gubernatorial order to “shelter-in-place.”
25         On March 29, 2020, the Judicial Conference of the United States found that,
26   pursuant to the Coronavirus Aid, Relief, and Economic Security Act, emergency
27   conditions with respect to COVID-19 have materially affected and will affect the
28   functioning of the federal courts. Public health recommendations and restrictions have

                                                     -1-                      14-cv-02129-MMA-AGS
 Case 3:14-cv-02129-MMA-AGS Document 525 Filed 07/13/20 PageID.59283 Page 2 of 3



1    impacted the Court's ability to function as it usually does, to conduct in-person
2    proceedings, and has impaired the availability of counsel, parties, and Court staff to be
3    present in the courtroom.
4           The Court therefore finds that the use of teleconferencing to conduct the scheduled
5    Settlement Fairness Hearing, with the consent of the parties, is in the interest of justice.
6    Any class members or objectors interested in attending the Settlement Fairness Hearing
7    may do so telephonically by contacting the law firms of Kessler Topaz Meltzer & Check,
8    LLP and Nix Patterson, LLP (collectively, Court-appointed “Class Counsel”) or the
9    Claims Administrator, Epiq Class Action & Claims Solutions, Inc. (“Epiq”) for the
10   necessary dial-in information. The contact information for Class Counsel is as follows:
11   Joshua E. D’Ancona, Esq. of Kessler Topaz Meltzer & Check, LLP, 280 King of Prussia
12   Road, Radnor, PA 19087, 1-610-667-7706, info@ktmc.com, www.ktmc.com; and Jeffrey
13   J. Angelovich, Esq. of Nix Patterson, LLP, 3600 N. Capital of Texas Hwy., Suite B350,
14   Austin, TX 78746, 1-512-328-5333, www.nixlaw.com. See Doc. No. 523-3 at 17 of 46. 1
15   The Claims Administrator may be contacted via telephone at 1-877-893-2672, via e-mail
16   at info@SeaWorldSecuritiesLitigation.com, or by visiting the website for
17   this action, www.SeaWorldSecuritiesLitigation.com. See id.
18          The Court further ORDERS Class Counsel to list the dial-in information for the
19   Settlement Fairness Hearing on the class settlement website,
20   www.SeaWorldSecuritiesLitigation.com, upon receiving the information from the Court.
21   Being that class members in this case were provided notice that the Settlement Fairness
22   Hearing would take place in person (see id. at 18 of 46), the Court will allow for any
23   class members or objectors to the proposed settlement agreement to be physically present
24   for the July 22, 2020 Settlement Fairness Hearing, subject to this District’s Orders of the
25   Chief Justice regarding entering the courthouse and attending court proceedings in
26
27
     1
      The Court’s citations to documents herein refer to the pagination assigned by the Court’s CM/ECF
28   docketing system at the top right corners of the documents.

                                                      -2-                        14-cv-02129-MMA-AGS
 Case 3:14-cv-02129-MMA-AGS Document 525 Filed 07/13/20 PageID.59284 Page 3 of 3



1    person. See, e.g., Order of the Chief Justice No. 29, available at
2    https://www.casd.uscourts.gov/_assets/pdf/news/Order%20of%20the%20Chief%20Judge
3    %2031-A.pdf.
4          IT IS SO ORDERED.
5
6    Dated: July 13, 2020
7                                                  _____________________________
8                                                  HON. MICHAEL M. ANELLO
                                                   United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-                      14-cv-02129-MMA-AGS
